ON APPLICATION FOR REHEARING
PER CURIAM.
In our original opinion we decreed that child support due by the husband should be reduced from $888.67 per month to $684.92, based on the finding that the financial circumstances of the respective litigants warranted a total reduction of $193.75. We made an error of $10.00 in computing the reduction and the award should be $694.92.
In application for rehearing, counsel for Mrs. Heiman takes the position the judgment of this court imposes the burden on the wife of repaying the excess $193.75 she received from her husband pending this *72appeal. In our view, she would only be liable to return any funds she had not used for the support of her children during the interim. The award herein is limited to child support and their estates cannot be burdened with the obligation of repaying their father for monies he has expended on them.
For these reasons, our original decree is recalled and it is now ordered that the judgment appealed from be amended to reduce the award of child support from $888.67 per month plus private school tui-tions for the three children to $694.92 per month plus tuitions for the three children. In all other respects, the judgment appealed from is affirmed. Defendant-in-rule, Mrs. Heiman, is to pay all costs of this appeal.
Original decree recalled; judgment amended and affirmed.